OPINION — AG — **** CORPORATIONS — REGISTERED AGENT — REQUIREMENTS **** EVERY CORPORATION, PROFIT OR NON-PROFIT, DOMESTIC AND DOMESTICATED, AND REGARDLESS UNDER WHICH SECTION OF TITLE 18 O.S. 1961 AS AMENDED, FORMATION OR QUALIFICATION OF THE CORPORATION WAS ACCOMPLISHED, IS REQUIRED TO HAVE AND CONTINUOUSLY MAINTAIN IN THIS STATE A REGISTERED AGENT, ON WHOM SERVICE OF SUMMONS MAY BE HAD. CITE: 18 O.S. 1969 Supp., 1.17A [18-1.17A], 18 O.S. 1961 541 [18-541], 18 O.S. 1961 Supp., 851 [18-851] CARL G. ENGLING